Citation Nr: 0627015	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right ankle.

2.  Entitlement to service connection for rheumatoid 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1956.


REMAND

While the veteran indicated in his February 2005 substantive 
appeal that he did not want a Board of Veterans' Appeals 
(Board) hearing in this matter, in a statement dated in July 
2006, the veteran requested a videoconference hearing before 
the Board at his local regional office (RO).  Consequently, 
the Board finds that it has no alternative but to remand this 
matter so that the veteran can be afforded his requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the 
veteran to have a videoconference hearing 
at the RO before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



